Amendment to Transfer Agency and Services Agreement Dated September 26, 2011 Between ALPS Fund Services, Inc. and BPV Family of Funds THIS AMENDMENT is made as of March 20, 2014 and effective April 1, 2014 by and 1 between ALPS Fund Services, Inc. (“ALPS”) and BPV Family of Funds (the “Trust”). WHEREAS, ALPS and the Trust have entered into a Transfer Agency and Services Agreement (the “Agreement”) effective September 26, 2011; WHEREAS, on the Board of Trustees of the Trust approved the BPV Large Cap Value Fund, a new series of the Trust, effective April 1, 2014; WHEREAS, in light of the foregoing, ALPS and the Trust ’wish to modify the provisions of the Agreement to reflect revised Fee Schedule - Compensation; NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. Appendix A - List of Portfolios. Appendix A is replaced in its entirety with the attached Appendix A. 2. Remainder of the Agreement. Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect. Any items not herein defined shall have the meaning ascribed to the m in the Agreement. IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of the Amendment first set forth above. ALPS Fund Services BPV Family of Funds By: /s/ Jeremy O. May By: /s/ Reed A. Keller Name: Jeremy O. May Name: Reed A. Keller Title: President Title: Trust President APPENDIX A LIST OF PORTFOLIOS BPV Core Diversification Fund BPV Wealth Preservation Fund BPV Low Volatility Fund BPV Large Cap Value Fund
